     Case 2:19-cv-00487-JAM-EFB Document 23 Filed 09/11/20 Page 1 of 2


1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA
10
11 HOLLY GILSTRAP-PLICHTA,                    Case No. 2:19-cv-00487-JAM-EFB
12              Plaintiff,                    (Honorable John A. Mendez,
                                               Crtrm: 6 - 14th Floor - Sacramento)
13        vs.
14 METROPOLITAN LIFE INSURANCE                ORDER DISMISSING ACTION
   COMPANY, and DOES 1 to 100,                WITH PREJUDICE
15
           Defendants.                        [FRCP 41(a)(1)]
16
17                                            Complaint Filed: March 19, 2019
18
19
20
21
22
23
24
25
26
27
28
                                    [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                                            Case No. 2:19-cv-00487-JAM-EFB
                                                                           1019258\306582801.v1
     Case 2:19-cv-00487-JAM-EFB Document 23 Filed 09/11/20 Page 2 of 2


1                                           ORDER
2
3          Pursuant to the stipulation of the parties, the above-entitled action is hereby
4    dismissed in its entirety with prejudice as to all parties. Each party shall bear her or
5    its own attorneys’ fees and costs.
6
7          IT IS SO ORDERED.
8
9    Dated: 9/11/2020                      /s/ John A. Mendez____    __________
10                                          HONORABLE JOHN A. MENDEZ
                                            UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               1
                                          [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                                                  Case No. 2:19-cv-00487-JAM-EFB
                                                                                 1019258\306582801.v1
